In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Nassau County, dated August 10, 1976, which denied the application. Order reversed, on the law, with $50 costs and disbursements to appellant, and application granted. The papers submitted in support of the motion were adequate for the purpose of providing Special Term with jurisdiction (cf. Matter of Empire Mut. Ins. Co. [Palladino], 54 AD2d 863). The application for a stay was improperly denied. Respondents were not struck by an uninsured motorist within the meaning of the New York automobile accident indemnification indorsement of the insurance policy. The security funds available pursuant to sections 333 and 334 of the Insurance Law provided coverage for the offending motorist. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur. [— Misc 2d —.]